DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 recite the limitation "the same perspective."  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 14 recite the limitation "the same location."  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the user."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yachida (US 2022/0036046 A1) in view of Redmon et al. (US 11,373,393 B2) and Piette et al. (US 11,100,350 B2).
Consider claim 11, Yachida teaches a system comprising: an infrared camera configured to capture an infrared image of a scene (near-infrared imaging device.  [0036] – [0037]); a visible light camera configured to capture a visible light image of the scene (visible imaging device.  [0036] – [0037]); and a logic device configured to: simultaneously capture a pair of images of the scene comprising the infrared image of the scene and the visible image of the scene ([0036] – [0039]); align the pair of images so that a pixel location in one of the pair of images has a corresponding pixel location in the other image ([0056] – [0057]).
However, Yachida does not explicitly teach classify the visible image; annotate the infrared image based, at least in part, on the classification of the visible image; and add the annotated infrared image to a neural network training dataset for use in training a neural network for infrared image classification.
Redmon teaches classify the visible image (col. 9, lines 2-25; col. 11, line 56 – col. 12, line 22; col. 14, line 25 – col. 15, line 25); annotate the infrared image based, at least in part, on the classification of the visible image (col. 11, line 56 – col. 12, line 22; col. 14, line 25 – col. 15, line 25; col. 8, line 50 – col. 9, line 25; col. 17, lines 3-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of annotating images because such incorporation would help in object recognition and efficiently provide metadata about the environment.  Col. 9, lines 2-25.
Piette teaches add the annotated infrared image to a neural network training dataset for use in training a neural network for infrared image classification (col. 19, lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of sending labeled images to training module because such incorporation would facilitate the proper training of the CNN.  col. 19, lines 45-60.
Consider claim 12, Yachida teaches the logic device is configured to simultaneously capture the pair of images of the scene by capturing the infrared image using the infrared camera and capturing the visible image using the visible light camera, wherein the infrared camera and the visible light camera are configured to capture the pair of images of the scene from substantially the same perspective ([0036] – [0039]).
Consider claim 14, Yachida teaches the logic device is configured to align the pair of images wherein the pixel location in one of the pair of images has a corresponding pixel location in the other image further by determining a transformation between the pair of images so that the pixel location in each image represents the same location in the scene ([0056] – [0059]); and applying the transformation to the image pair to align the images ([0056] – [0059]). 
Consider claim 15, Redmon teaches the logic device is configured to classify the visible image by receiving an image classification from a user and/or automatically generating a visible image classification using a trained neural network (col. 4, lines 36-60; col. 9, lines 2-25; col. 11, line 56 – col. 12, line 22; col. 14, line 25 – col. 15, line 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of annotating images because such incorporation would help in object recognition and efficiently provide metadata about the environment.  Col. 9, lines 2-25.
Consider claim 16, Piette teaches the logic device is further configured to classify the infrared image by receiving an infrared image classification from a user and/or automatically generating an infrared image classification using a trained neural network (col. 19, lines 6-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of sending labeled images to training module because such incorporation would facilitate the proper training of the CNN.  col. 19, lines 45-60.
Consider claim 17, Redmon teaches the logic device is further configured to annotate the infrared image based, at least in part, on a classification of the infrared image (col. 11, line 56 – col. 12, line 22; col. 14, line 25 – col. 15, line 25; col. 8, line 50 – col. 9, line 25; col. 17, lines 3-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of annotating images because such incorporation would help in object recognition and efficiently provide metadata about the environment.  Col. 9, lines 2-25.
Consider claim 18, Redmon teaches the logic device is further configured to annotate the infrared image by presenting a user interface displaying the visible image, the infrared image and corresponding annotations; and receiving input from a user modifying one or more annotation (col. 11, lines 24-37; col. 14, lines 7-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of annotating images because such incorporation would help in object recognition and efficiently provide metadata about the environment.  Col. 9, lines 2-25.
Consider claim 19, Redmon teaches the logic device is further configured to annotate the infrared image by applying visible image classification information to the infrared image (col. 11, line 56 – col. 12, line 22; col. 14, line 25 – col. 15, line 25; col. 8, line 50 – col. 9, line 25; col. 17, lines 3-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of annotating images because such incorporation would help in object recognition and efficiently provide metadata about the environment.  Col. 9, lines 2-25.
Conisider claim 20, Piette teaches the logic device is further configured to train a neural network to classify an infrared image using the neural network training dataset including the annotated infrared image (col. 19, lines 6-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of sending labeled images to training module because such incorporation would facilitate the proper training of the CNN.  col. 19, lines 45-60.
Consider claim 1, claim 1 recites the method implemented by the system claimed in claim 11.  Thus, it is rejected for the same reasons.
Consider claim 2, claim 2 recites the method implemented by the system claimed in claim 12.  Thus, it is rejected for the same reasons.
Consider claim 4, claim 4 recites the method implemented by the system claimed in claim 14.  Thus, it is rejected for the same reasons.
Consider claim 5, claim 5 recites the method implemented by the system claimed in claim 15.  Thus, it is rejected for the same reasons.
Consider claim 6, claim 6 recites the method implemented by the system claimed in claim 16.  Thus, it is rejected for the same reasons.
Consider claim 7, claim 7 recites the method implemented by the system claimed in claim 17.  Thus, it is rejected for the same reasons.
Consider claim 8, claim 8 recites the method implemented by the system claimed in claim 18.  Thus, it is rejected for the same reasons.
Consider claim 9, claim 9 recites the method implemented by the system claimed in claim 19.  Thus, it is rejected for the same reasons.
Consider claim 10, claim 10 recites the method implemented by the system claimed in claim 20.  Thus, it is rejected for the same reasons.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yachida (US 2022/0036046 A1) in view of Redmon et al. (US 11,373,393 B2) and Piette et al. (US 11,100,350 B2) and Sulai et al. (US 10,520,742 B1).
Consider claim 13, the combination of Yachida, Redmon, and Piette teaches all the limitations in claim 11 but does not explicitly teach a beamsplitter arranged to reflect a first image of the scene towards the infrared camera and pass through a second image of the scene to the visible light camera; and wherein the logic device is configured to simultaneously capture the pair of images of the scene by capturing the pair of images of the scene through the beamsplitter.
Sulai teaches a beamsplitter arranged to reflect a first image of the scene towards the infrared camera and pass through a second image of the scene to the visible light camera (col. 7, line 46 – col. 8, line 24); and wherein the logic device is configured to simultaneously capture the pair of images of the scene by capturing the pair of images of the scene through the beamsplitter (col. 5, lines 14-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known element of a beamsplitter because such incorporation would preserve polarization of light when the beamsplitter transmits and/or reflects light within one or more bands.  Col. 3, lines 59 – col. 4, line 9.
Consider claim 3, claim 3 recites the method implemented by the system claimed in claim 13.  Thus, it is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486